MEMORANDUM **
Jorge Daniel Ramirez-Armas appeals from the 87-month sentence imposed following his guilty-plea conviction for importation of methamphetamine and aiding and abetting, in violation of 18 U.S.C. § 2 and 21 U.S.C. §§ 952 and 960. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Ramirez-Armas contends that the district court erred by denying a minor role adjustment under U.S.S.G. § 3B1.2(b). The district court did not err. See United States v. Cantrell, 433 F.3d 1269, 1282 (9th Cir.2006); United States v. Hursh, 217 F.3d 761, 770 (9th Cir.2000).
Ramirez-Armas also contends that his sentence is unreasonable because the district court failed to consider the fact that he provided the government with all the facts utilized by the district court at sentencing. We conclude that the sentence is reasonable. See United States v. Carty, 520 F.3d 984, 993 (9th Cir.2008) (en banc).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.